DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Per Fig. 4, the driving unit 106 contains a spelling error, such that the term “driving” is misspelled “drinving”.
Per Fig. 5, the travel control part F130 contains a spelling error, such that the term “travel” is misspelled “travle”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 10 and 19, each claim recites “a meal” multiple times. The claims are rendered indefinite such that it is not clear as to whether or not one or more than one meal(s) is/are being referenced and/or made.
Claims 1 and 10 each recite “a plurality of units”. The claims are rendered indefinite such that it is not exactly clear as to whether or not the aforementioned plurality of units is intended to define a plurality of units that is distinct from the first and second units (which constitute a plurality of units), or if the aforementioned plurality of units is intended to reference the first and second units.
Claim 19 recites “the operation command”. There is insufficient antecedent basis for this limitation in the claim, and as such, it is not clear as to what operation command is being referenced, or if the operation command was intended to reference the previously established “operation plan”.
Regarding claims 3 and 12, each claim provides for “a second storage unit”. The claims are rendered indefinite such that it is not clear as to whether or not there is supposed to be a first storage unit [e.g., claims 3 and 12 depend from the respective independent claims 1 and 10, not from the dependent claims 2 and 11 of which establish a first storage unit]. Additionally, in consideration that the second unit per the respective independent claims is also defined by a storage functionality, uncertainty is caused in terms of making it clear as to what exactly distinguishes the second storage unit from the second unit. Note that the second storage unit has been construed as defining a memory of the controller, whereas the second unit has been construed as defining a physical storage space/compartment, since this appears to be the intent.
Each claim further recites “the location of each chassis unit”. There is insufficient antecedent basis for this limitation in the claims [e.g., a location has not been clearly established in any preceding claim limitation(s)], and the claims also fail to clearly establish multiple chassis units, thereby making it unclear as to whether or not there are supposed to be one or more than one chassis unit(s) being referenced [e.g., the respective independent claims 1 and 10 only establish a single chassis unit, thereby making it unclear as to whether or not the phrase “each chassis unit” is intended to reference the single chassis unit or multiple chassis units (the term “each” implies more than one)].
Regarding claims 2-3, 6, 11-12, 15 and 20, each claim recites “the basis”. There is insufficient antecedent basis for this limitation in the claims [e.g., a basis has not been clearly established in any preceding claim limitation(s)].
Regarding claims 2, 7, 11, 16 and 20, each claim recites “the type(s)”. There is insufficient antecedent basis for this limitation in the claims, and as such, it is not exactly clear as to what type(s) is/are being referenced, and/or if the type(s) of units is/are intended to reference the first and second units.
Regarding claims 9 and 18, each claim recites “the travel distance”. There is insufficient antecedent basis for this limitation in the claims, and as such, it is not clear as to what particular distance is being referenced [e.g., a travel distance has not been clearly established in any preceding claim limitation(s)].
Each claim recites “the time of travel”. There is insufficient antecedent basis for this limitation in the claims, and as such, it is not clear as to what particular time is being referenced [e.g., a time of travel has not been clearly established in any preceding claim limitation(s)].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190056751 A1 (Ferguson).
Regarding claims 1, 10 and 19, Ferguson (Figures 1-2 and 11-12) teaches an information processing apparatus [and method, vehicle] comprising a controller equipped with at least one processor (see Fig. 12 in conjunction with abstract),
the controller configured to execute the processing of:
receiving a vehicle dispatch request [e.g., a food order for a destination] containing information designating kitchen equipment [e.g., a toaster, a broiler, an oven, a fryer, a coffee maker, etc.] used to make a meal and information designating a food material used to make the meal (see paragraphs [0006]-[0011]);
determining a first unit [e.g., preparation module(s)] provided with the kitchen equipment designated by the vehicle dispatch request and a second unit [e.g., storage module(s)] capable of storing the food material designated by the vehicle dispatch request (see paragraphs [0006]-[0011]) [e.g., the preparation module(s) may include a toaster, a broiler, an oven, a fryer, a coffee maker, etc.]; [e.g., the storage module(s) may include a temperature controlled storage compartment and/or a temperature controlled storage sub-compartment];
sending a composition command to a specific composition site (204) [e.g., sending the request to an appropriate provider of the service, such as a vendor, restaurant, etc.], the composition command being a command to compose a vehicle body unit [e.g., a unit and/or arrangement comprising the storage and/or preparation module(s) required for the particular request] including the first unit and the second unit (see Fig. 1-2, 11-12 in conjunction with paragraphs [0081], [0155]); and
sending an operation command to a chassis unit (101) [e.g., an autonomous vehicle] capable of travelling autonomously on which a plurality of units can be mounted [e.g., loaded], the operation command being a command to cause the chassis unit to travel with the vehicle body unit composed at the specific composition site mounted thereon (see Fig. 1-2, 11-12 in conjunction with paragraphs [0081], [0155]) [e.g., the aforementioned figures and excerpts teach that the disclosed storage and/or preparation module(s) may be configured within the autonomous vehicle(s) such that preparation of the food item(s)/material(s) is performed while the autonomous vehicle(s) is/are travelling to a delivery destination].
Regarding claims 2 and 11, Ferguson (Figures 1-2 and 11-12) teaches (at least implicitly) a first storage unit [e.g., memory storing instructions] in which information about the types of units available at each composition site is stored, wherein the controller determines the specific composition site on the basis of data stored in the first storage unit (see paragraphs [0016], [0149]).
Regarding claims 3 and 12, Ferguson (Figures 1-2 and 11-12) teaches (at least implicitly) a second storage unit [e.g., memory storing instructions] in which information about the location of each chassis unit and information about the operation status of each chassis unit are stored in a linked manner, wherein the controller determines a chassis unit on which the vehicle body unit is to be mounted on the basis of data stored in the second storage unit (see paragraphs [0016], [0149]).
Regarding claim 20, Ferguson (Figures 1-2 and 11-12) teaches (at least implicitly) wherein the controller obtains information about the types of units available at each composition site and determines the specific composition site on the basis of the obtained information (see paragraphs [0016], [0149]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 and 13-18 are rejected under 35 U.S.C. 103 as being obvious over US 20190056751 A1 (Ferguson) in view of US 11144057 B1 (Ebrahimi).
Regarding claims 4-9 and 13-18, Ferguson teaches the invention as claimed and as discussed above. Ferguson fails to teach the limitations concerning the vehicle dispatch request further containing information regarding a place of getting-on and a place of getting-off desired by a user. Ferguson also fails to teach the limitations concerning the calculation(s) of first, second and third fees based on the type of equipment used, particular food item(s)/material(s) and travel distance(s) between the place of getting-on and the place of getting-off.
However, Ebrahimi (Figures 3, 22) teaches an analogous autonomous vehicle that is configured with a pod (303) via which items and/or persons (users) may be transported, and that the autonomous vehicle may be configured with multiple pods depending on the particular transportation requirement(s) (see Fig. 3 in conjunction with column 3, lines 9-12 and column 23, lines 41-53), at least one of said pods including food storage and/or preparation equipment (2200) so as to fulfil a food item delivery request, and wherein the food item(s) may be prepared and/or cooked prior to delivery/while the autonomous vehicle is travelling, and such that fees associated with the delivery request are charged/due upon delivery (see Fig. 3, 22 in conjunction with column 41, line 4 through column 42, line 2).
As such, in consideration that Ferguson and Ebrahimi are both relevant to at least the same general field(s) of endeavor concerning autonomous vehicles, autonomous transportation, food preparation and/or delivery via autonomous vehicles, etc., there would clearly be no unexpected result(s)/effect(s) yielded via accordingly applying the aforementioned teachings per Ebrahimi to the apparatus per Ferguson [e.g., providing a designated space for a person (or user) and having the autonomous vehicle be further configured to process information that facilitates the picking up and dropping off of the person (or user), and accordingly calculating and/or charging fees for goods and/or services rendered]; [e.g., one skilled in the art would readily foresee the technical effect(s) of enabling a person to be able to pay to be transported via the autonomous vehicle to a desired destination, and similarly, one skilled in the art can readily select from the well-known configurations in the art based on certain factors concerning the particular apparatus/system].
Additionally, it would have been obvious to one of ordinary skill in the art to calculate and/or charge fees for providing the goods and/or services associated with the food delivery and/or personal transportation, such that the calculation and/or charging of fees for providing goods and/or services is customary and/or incredibly commonplace in the art, and such that the result(s)/effect(s) yielded via calculating and/or charging fees for providing goods and/or services would obviously be encompassed by the “paid for upon delivery” feature(s) disclosed per the aforementioned excerpts of Ebrahimi [e.g., it would be readily apparent to those skilled in the art that one would expect to be charged accordingly based on distance travelled/transported, food item(s) type(s), and/or use of equipment to prepare and/or maintain the food item(s) type(s)]; [e.g., one would not expect the aforementioned goods and/or services to be provided for free (or at zero-cost), and one of ordinary skill would recognize that the cost to deliver a cooked steak to a location 10 miles away would be greater than the cost to deliver a pint of ice cream to a location 1 mile away, and similarly, one of ordinary skill would expect to be charged a greater fee for being transported a greater distance, since travelling a greater distance requires more time, more fuel, causes more wear and tear, etc.].

Examiner Comment
	While not relied upon as a primary prior art reference in the detailed rejection above, note that the aforementioned figures and excerpts per Ebrahimi could alternatively be relied upon to at least fairly render the subject matter per claims 1-20 obvious, since aside from explicitly laying out the respective units, composition site(s) etc., the disclosure per Ebrahim nonetheless suggests and/or implies that there will (or can) be multiple modules and specific composition sites
[e.g., one or more restaurant(s) constituting composition sites, and freezers (food storage units), microwaves, toasters, etc. (food preparing and/or cooking units) are discussed with respect to the autonomously prepared and delivered food item(s) and in conjunction with an optional and/or customizable personal transportation functionality for the autonomous vehicle].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747